Title: From Thomas Jefferson to Daniel Humphreys, 28 September 1820
From: Jefferson, Thomas
To: Humphreys, Daniel

Monticello
Sep. 28. 20.I thank you, Sir, for your MS. on stenography. past the use of such things at present, I have nevertheless paid attention to the principles of your plan, and think them well judged. the adaptation of elementary marks to elementary sounds and the omission of useless letters form a solid basis on which whatever is further wanting may be erected with a little practice. accident threw Shelton’s tachygraphy into my way when young, and I practised it thro’ life. altho it had serious defects, I have not looked into any other with fewer. the simplicity of yours admits I think of improvement which may render it preferable to any other. I pray you to accept my respectful salutations.

			 Th: Jefferson